Citation Nr: 0830579	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-22 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to an increased rating for lumbar disc disease, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1983 to 
March 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a 40 percent rating for lumbar 
disc disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his lumbar disc disease has worsened 
and that his current 40 percent rating is not representative 
of his disability.  VA treatment records from September 2004 
state "twice a year he can experience three months of severe 
back pain, where he is not able to function very well."  In 
addition, the examiner noted that the veteran was told that 
when his back pain flared up it was not necessary to seek 
medical treatment, but rather he could treat his pain at home 
with medication.  The examiner stated that a lack of visits 
to a doctor does not indicate an absence of pain, but rather 
reflects an effort by the veteran to work with the system.  

The veteran received his most recent VA examination in 
February 2007.  The examiner indicated that the veteran did 
not have radiating pain; however, he indicated that the 
veteran had decreased sensation of the right lateral leg 
area.  Past medical records indicate pain radiating down the 
veteran's right limbs.  The examiner noted that the veteran's 
lumbar spine range of motion is limited by pain, fatigue, 
weakness and lack of endurance.  In addition, the examiner 
noted that the veteran was incapacitated about five times 
over the course of the year.

Subsequent medical records dated in November 2007 state that 
the veteran's low back pain is worse after wearing a boot for 
his Achilles tendonitis.  The records also indicate that he 
has reduced range of motion of the lumbar spine, but the 
records do not provide measurements as to the degree of 
limitation.

At a hearing before the undersigned on May 12, 2008, the 
veteran testified that he was dissatisfied with his February 
2007 VA examination because the examiner did not accurately 
reflect the veteran's levels of pain.  The veteran noted that 
he experiences pain on any motion up to and including 10 
degrees.  He also testified that twice a year for six to 
eight weeks he is incapacitated.

As the veteran was dissatisfied with his VA examination and 
his medical records show a decrease in his range of motion 
and an increase in his pain, an updated VA examination is 
needed to ascertain the severity of the disability.  See 
VAOPGCPREC 11-95 (While the Board is not required to direct a 
new examination simply because of the passage of time, VA's 
General Counsel has indicated that a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination.).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide the names and addresses of any 
medical provider who has treated him for 
his lumbar disc disease since April 2008.  
Obtain and associate with the claims file 
all pertinent medical records pertaining 
to the veteran's lumbar disc disease, not 
already associated with the claims file.  

2.  Schedule the veteran for a VA 
examination, with a different examiner 
then the February 2007 examination, to 
determine the current severity of his 
service-connected lumbar disc disease.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner.  The examiner should 
specifically address the veteran's range 
of motion, levels of pain, periods of 
incapacitating episodes and the effect of 
his back pain on his daily life.  The 
examiner should also comment on any 
neurological impairment of the lower 
extremities or bladder impairment.  A 
complete rationale for all opinions must 
be provided. 

3.  After accomplishing any additional 
development deemed appropriate, the RO 
should readjudicate the issue on appeal, 
to include consideration of Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If 
the desired benefit is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be furnished 
to the veteran and his representative, and 
the appropriate time period within which 
to respond should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



